FILED
                                                                                  April 14, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




In re T.W. and Z.W.

No. 21-0915 (Kanawha County 21-JA-194 and 21-JA-195)



                               MEMORANDUM DECISION


       Petitioner Mother N.M., by counsel Kevin P. Davis, appeals the Circuit Court of Kanawha
County’s November 4, 2021, order terminating her parental rights to T.W. and Z.W. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian ad
litem, Matthew Smith, filed a response on behalf of the children in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in denying her motion for an
improvement period and terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In March of 2021, Child Protective Services (“CPS”) responded to a referral at petitioner’s
home. Upon arrival, the children’s grandmother explained that petitioner had a “mental
breakdown” while holding T.W., during which she “very suddenly began to scream, rock back and
forth, yell about ‘TJ’ doing something to her, and hit herself in the head.” The grandmother
attempted to remove the child from petitioner, but petitioner began to squeeze the child “so tightly
that he could not breathe.” When the grandmother was eventually able to remove T.W. from
petitioner, petitioner physically attacked the grandmother, after which the family called the police.
While police were on the scene, petitioner punched her brother in the face and was arrested. The
grandmother was able to show CPS video footage from her home security system to corroborate

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
these statements. CPS then spoke with several other members of the family who indicated that
petitioner had untreated mental health issues, could not control her behavior, and was unable to
provide for the children’s basic needs. Accordingly, the DHHR alleged that petitioner abused and
neglected the children.

         According to a court summary from May of 2021, petitioner was referred for parenting and
adult life skills services, but missed her first appointment because she overslept and then hung up
when the provider contacted her. The provider called several times thereafter, but petitioner
refused to answer. Petitioner also tested positive for marijuana on two drug screens and missed
four additional screens. As such, petitioner’s visitation with the children was suspended. It was
also noted that during one visit, petitioner contacted the children’s father by video call. The father’s
parental rights to other children had been terminated in an earlier proceeding, and petitioner was
ordered to have no contact with him. When petitioner was informed that she could not contact the
father during visits, “she cried on and off throughout the entire . . . visitation with the children.”

        In May of 2021, the circuit court held an adjudicatory hearing, during which the DHHR
presented testimony from a CPS worker and petitioner. Ultimately, the court concluded that
petitioner abused and neglected the children and adjudicated her as an abusing and neglecting
parent. The court also ordered the DHHR to provide petitioner with domestic violence services, in
addition to the parenting and adult life skills services already offered. Following the hearing, the
court ordered petitioner to undergo a psychological evaluation. Thereafter, petitioner filed a
motion for an improvement period.

        During petitioner’s psychological evaluation, she disclosed a history of domestic violence
and substance abuse beginning when she was thirteen years old. Petitioner also denied the need
for treatment and minimized the issues that led to the filing of the petition. The evaluator gave
petitioner a provisional diagnosis of severe cannabis use disorder, unspecified depressive disorder,
unspecified anxiety disorder, and mixed personality disorder traits. Ultimately, the evaluator
concluded that petitioner’s prognosis for improved parenting was “guarded,” because of her
“history of interpersonal dysfunction and domestic violence, history of legal involvement,
emotional lability and anger dyscontrol, history of substance abuse and continued drug use despite
CPS involvement, history of unstable housing, and current lack of independent housing.”
According to the evaluator, this prognosis meant “that there are significant problems in the case
that could prevent the attainment of minimally adequate parenting, though it remains possible that
these could be resolved.”

        In August of 2021, the DHHR filed a court summary indicating that petitioner “consistently
tested positive for THC throughout this case.” A provider reported that petitioner was residing
with a friend and that the apartment “consistently smells of marijuana to the point that it makes
the provider feel strange.” The provider addressed this with petitioner, but she continually denied
using drugs. The report also indicated that petitioner admitted to buying a solution she believed
would help her pass drug screens and to buying marijuana while failing to pay her child support
obligations. The summary also noted that petitioner “is compliant with her provider and with her
mental health treatment.” Finally, the DHHR noted that petitioner was not present at the most
recent multidisciplinary team (“MDT”) meeting. Based on the foregoing, the DHHR indicated that
it, along with the guardian, recommended termination of petitioner’s parental rights.

                                                   2
         In August of 2021, the court held a dispositional hearing, during which a CPS worker
testified to petitioner’s participation during the proceedings. According to the witness, petitioner’s
drug use continued unabated throughout the proceedings. Specifically, the witness indicated that
petitioner “tested positive for every single test thus far for extremely high levels of THC.” The
witness further testified to petitioner’s admission to “buying solutions to clean out her system” in
an attempt to pass her screens. According to the witness, petitioner was “regularly buying these
solutions, she is regularly buying marihuana [sic]” yet she failed to pay her child support. The
witness also asserted that petitioner lacked employment. Additionally, because of her failed
screens, the witness explained that petitioner had only participated in one visit with the children.
The witness also explained that petitioner had not fully participated in the services offered and
demonstrated an insufficient motivation to achieve reunification with the children. That said, the
witness acknowledged that petitioner was “compliant with mental health treatment since the
beginning” of the case.

        Petitioner testified and denied any drug use. She also explained that she “went to buy a
detox” so that her “system would be clean and [she] could continue to take . . . drug screens and
hopefully get . . . visitation back.” Petitioner then clarified that she had been smoking marijuana,
but had not been smoking it recently. The court questioned petitioner as her continued positive
screens at times when petitioner claimed she was not abusing drugs, and petitioner admitted that
she had no explanation for the positive screens in question. According to petitioner, she was going
to school to increase her chances of employment, although she admitted that she had only started
her education the week prior. Petitioner also claimed that she received certification for housing,
though she had yet to obtain independent housing, and that she was employed as of the
dispositional hearing. Finally, petitioner explained that she participated in therapy on a weekly
basis.

        The court then addressed petitioner’s testimony, finding that it lacked credibility. The court
found that petitioner continued to test positive for marijuana “at levels that are inconsistent with
secondhand smoke” and, further, that petitioner had not introduced any evidence to support that
theory. The court further found that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect because she had “not made meaningful
efforts to rectify the circumstances that led to the filing of the petition.” Finally, the court found
that the children’s best interests required termination of petitioner’s parental rights. As such, the
court terminated petitioner’s parental rights. 2 It is from the dispositional order that petitioner
appeals.

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the


       2
        The father’s parental rights were also terminated. The permanency plan for the children is
adoption in the current foster home.


                                                  3
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the court should have granted her motion for an
improvement period. According to petitioner, “[s]he was considerably successful during the . . .
[p]roceedings,” though she admits that she “made purely speculative mistakes at the . . . end of the
process and was punished severely.” Petitioner argues that she demonstrated that she was likely to
fully comply with an improvement period because she “had a job, a house, was going to school . .
. , and was getting treatment.” This argument, however, ignores substantial evidence below.

        Specifically, the court was presented with testimony and records that demonstrated
petitioner’s willful refusal to comply with services during the proceedings and the negative impact
her conduct had on the children. As outlined above, the DHHR established that petitioner failed
every drug screen during the proceedings, with the exception of the screen for which petitioner
admitted to using a solution to defeat the screen. Indeed, the evidence showed that petitioner’s
screens revealed “extremely high” levels of THC. Further exacerbating this issue was petitioner’s
refusal to acknowledge her continued substance abuse. Instead of addressing this issue, petitioner
claimed that she took a “detox” to rid her body of THC and that she had not abused drugs for
several months prior to the dispositional hearing. Petitioner further claimed that it was possible
she failed her drug screens because of secondhand smoke and was clear that she had no explanation
for the continued presence of THC in her screens. The court found this testimony lacked credibility
or evidence in the record for support.

       As this Court has explained,

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Petitioner’s
refusal to acknowledge her continued substance abuse resulted in making the problem untreatable,
and we find no error in the circuit court’s denial of her motion for an improvement period as a
result. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia law
allows the circuit court discretion in deciding whether to grant a parent an improvement period.”).



                                                  4
        Even more importantly, petitioner’s continued positive screens resulted in her exercising
only one visit with the children during the proceedings. “We have previously pointed out that the
level of interest demonstrated by a parent in visiting his or her children while they are out of the
parent’s custody is a significant factor in determining the parent’s potential to improve sufficiently
and achieve minimum standards to parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479
S.E.2d 589, 600 n.14 (1996) (citations omitted). Here, petitioner demonstrated absolutely no
interest in visiting the children. She was aware that her ability to visit the children was dependent
on her providing clean drug screens, yet she continued to abuse drugs during the proceedings. In
fact, petitioner admitted to purchasing marijuana and the costly solution to defeat the drug screens
despite the fact that she was not making her ordered child support payments. Put plainly, petitioner
chose to continue abusing drugs over visiting with or supporting the children. This completely
undermines petitioner’s argument on appeal that she “wants to be involved in the lives of the
children.” When given the chance to do just that, petitioner instead chose to continue her substance
abuse and later lie about that conduct.

         Ultimately, this evidence supports the circuit court’s finding that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse and neglect in the near
future. While it may be true that petitioner attended therapy, obtained employment, was approved
for housing assistance, and enrolled in education services, none of these facts is sufficient to
overcome her willful refusal to simply cease abusing drugs in order to visit with the children and
facilitate their return to her care. The circuit court based this finding on substantial evidence, and
petitioner can cite to nothing in her defense other than her own self-serving testimony, which the
court found lacked credibility. We decline to disturb this credibility determination on appeal.
Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing
court cannot assess witness credibility through a record. The trier of fact is uniquely situated to
make such determinations and this Court is not in a position to, and will not, second guess such
determinations.”).

       As we have explained,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court’s termination of petitioner’s parental rights.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 4, 2021, order is hereby affirmed.


                                                                                           Affirmed.

                                                  5
ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              6